The arguments and amendments submitted 09/13/2021 have been considered.  In light of amendments made, all prior USC § 112(a) and USC § 112(b) rejections are hereby withdrawn.  The merits of the claims, however, remain unpatentable over the prior art as set forth below.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 10, “the metal piece having a fixed shape has a bullet-like shape” should read “the metal piece has a fixed shape which is a bullet-like shape”. 
Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 12-13, recite “a base material injector that shoots the piece of base material heated by the base material heater piece by piece”.  It is not clear how the piece of base material (ie. a single piece) can be shot piece by piece.  Or, instead, does the claim require shooting of a plurality of pieces of base material?  For the purpose of examination, claim 1, lines 12-13, read on “a base material injector that shoots pieces of base material heated by the base material heater in a piece by piece manner”.  Dependent claims fall herewith.
Claim 3 recites “Reply to Office Action of June 24, 2021the head unit further includes a heater”.  It is unclear if the claim requires an additional heater beyond the one previously recited in the parent claim, or instead further defines the heater recited in claim 1.  Therefore, the claim is indefinite.  For the purpose of examination, claim 3 reads on “the heater” thus further defining the heater of claim 1.  Dependent claims fall herewith.
Claims 3, 5, and 7 each recite the term “concentratedly” in relation to a heating or cooling operation.  However, this term is a subjective and relative term which renders the claim indefinite.  The term complex is not defined by the claim, the specification does not provide a standard for ascertaining 
Claim Interpretation
In light of amendments made, the prior USC § 112(f) invocations are hereby withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crump (US PG Pub 2009/0314391).
Regarding claim 1, Crump teaches a metal laminating/shaping device (Figs. 1-5, 7, and other sections cited below) comprising. 
a base (32 in Figs. 1-2); 
a head unit (head assembly 18 in Figs. 1-2) including a base material injection device (extrusion head 40 and associated components cited below); and 
a drive device (referred to as Z-axis gantry 30 in paras. 0032-0034 and Fig. 2) that changes a positional relationship between the base and the head unit in a spatial coordinate system (para. 0034), 
the base material injection device including 
a base material heater (referred to as liquefier assembly 120 in paras. 0053) that heats a piece of base material (para. 0054) that is a metal piece having a fixed shape (metal-based alloy wire 124 in Fig. 5 and para. 0049 is a piece of base material with a fixed shape) in such a way that a temperature of an 
a base material injector (referred to as extrusion line 112 in para. 0049 and Fig. 5 and including extrusion tip 122) that shoots the pieces of base material heated by the base material toward target coordinates of the base (see arrows 18a-182c in Fig. 7 and para. 0067).
Regarding the recitation that the injector shoots base material pieces in a piece by piece manner, the following points are noted.  First, this recitation is a manner of operating the claimed apparatus that does not recite or imply any structural elements beyond the structural elements already recited in claim 1.   Secondly, the courts have held that the manner of operating the device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc.,
Regarding claim 2, Crump teaches the head unit further includes an auxiliary material injector (168 in Fig. 7) that shoots a piece of auxiliary material different from the base material shot by the base material injection device in terms of a material type (para. 0072).
Regarding claim 10, Crump teaches the metal piece having a fixed shape has a bullet-like shape (cylindrical shape of wire 124 in Fig. 5 is bullet-like in shape; also note that this is a feature of the material handled by the claimed apparatus and therefore does not limit the apparatus per MPEP § 2115).  
Regarding claim 11, Crump teaches the head unit is located in a fixed position (eg. fixed position shown in Fig. 2), and the drive device changes a position of the base (see arrow 54 in Fig. 2).  It is also noted that the manner of operating a device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Crump (US PG Pub 2009/0314391), as applied to claim 1 above, in view of Hooper (US PG Pub 2017/0312855).
Regarding claim 3, Crump does not explicitly teach this feature.
However, Hooper teaches a laser beam heating device that concentratedly heats a surface of a laminated base material laminated on the base (Fig. 1).
Although Hooper does not explicitly teach that the laser beam heating device is included as part of the head unit, such a feature merely requires rearrangement of Hooper’s laser beam heating device to be included as part of Crump’s head unit, and as such would have been obvious in the absence of any unexpected results.  See MPEP § 2144.04.VI.C and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  One of ordinary skill would have been motivated to include the laser beam heating device as part of the head unit to predictably simplify the apparatus and means of controlling the motion of both the heating device and the head unit.
Regarding claim 4, Crump and Hooper both teach the base material injection device shoots a following base material to a position in contact with the surface of the laminated base material heated by the heating device (para. 0057 of Crump and Fig. 1 of Hooper).  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Crump, as applied to claim 1 above, further in view of Van Pelt (US PG Pub 2016/0194233).
Regarding claim 5, Crump does not teach this feature.
However, Van Pelt teaches an apparatus for high-temperature materials printing having a head unit with a sprayer cooling device (tubes/channels 42, 43 in Fig. 4 and paras. 0022, 0039) that concentratedly cools a surface of a laminated base material laminated on the base at the target coordinates (paras. 0022, 0039).
In view of Van Pelt’s teachings, it would have been obvious to one of ordinary skill in the art to modify Crump’s head unit to include Van Pelt’s sprayer cooling device to predictably obtain faster cooling 
Regarding claim 6, the apparatus of Crump as modified by Van Pelt is capable of being operated so that the base material injection device shoots a following base material to a position in contact with the surface of the laminated base material cooled by the cooling device.  It is also noted that the courts have held that the manner of operating the device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Crump in view of Hooper, as applied to claim 3 above, further in view of Van Pelt (US PG Pub 2016/0194233).
Regarding claim 7, Crump and Hooper do not teach these features.
However, Van Pelt teaches an apparatus for high-temperature materials printing having a head unit with a sprayer cooling device (tubes/channels 42, 43 in Fig. 4 and paras. 0022, 0039) that concentratedly and rapidly cools a surface of a laminated base material laminated on the base at the target coordinates (paras. 0022, 0039).
In view of Van Pelt’s teachings, it would have been obvious to one of ordinary skill in the art to modify Crump’s head unit to include Van Pelt’s sprayer cooling device to predictably obtain faster cooling of the laminated base material and/or to prevent undesirable oxidation of the laminated base material that occurs at high temperatures.
Regarding the feature that the laminated base material is heated by the heating device so that a temperature of the surface is raised to a quenching temperature, this is merely a manner of operating the device which the apparatus of Crump as modified by Hooper and Van Pelt is clearly capable of performing.  It is also noted that the courts have held that the manner of operating the device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc.,.  
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Crump, as applied to claim 1 above, in view of Brunhuber (US PG Pub 2019/0061057).
Regarding claim 8, Crump and Hooper do not teach this feature.
However, Brunhuber teaches a laminating/shaping apparatus comprising an incliner that includes a head actuator capable of changing orientation of the head unit including the base material injection device, a base actuator capable of changing inclination and height of the base (eight-axis device of para. 0006) with capability for inclining a head unit and a base by a same angle in a same direction with no change in an angle between an injection line of the base material injection device and an upper surface of the base.  
Furthermore, this feature is merely a manner of operating the device which the apparatus of Crump as modified by Brunhuber is clearly capable of performing.  It is also noted that the courts have held that the manner of operating the device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  
 The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).   	In view of KSR rationale A and/or Brunhuber’s teachings, it would have been obvious to one of ordinary skill to modify Crump’s base and head unit with Brunhuber’s eight-axis device to predictably provide capability to maintain perpendicularity of the base and head unit during printing.
Regarding claim 9, Crump does not explicitly teach this feature.  
However, this feature is merely a manner of operating the device which the apparatus of Crump as modified by Brunhuber is clearly capable of performing.  It is also noted that the courts have held that the manner of operating the device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  
Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered, but are not persuasive for the reasons given below. 
Regarding claim 1, it is noted that Applicant’s amendment replacing a base material heating unit with a base material heater broadened the scope of claim 1 by removing the 112(f) interpretation applied to the previously recited base material heating unit.  Therefore, in response to this broadening amendment, a new ground(s) of rejection is presented above.
Regarding claim 1, Applicant presents an argument contending that Crump does not teach the feature of shoots pieces of base material heated by the base material heater in a piece by piece manner and the feature of melting only the surface of the piece of base material.
However, this argument is not persuasive for the following reasons.  First, regarding the feature of shooting pieces of base material in a piece by piece manner, this argument fails to consider that this recitation is a manner of operating the claimed apparatus that does not recite or imply any structural elements beyond the structural elements already recited in claim 1, as well as the other considerations discussed in the rejection above.  Secondly, feature of melting only the surface of the piece of base material, this argument fails to consider the implicit teachings of Crump, as discussed in the rejection above.
Regarding claims 3, 5, and 7, Applicant presents an argument contending that Van Pelt does not teach the feature of a cooler that concentratedly cools a surface of a laminated base material laminated on the base at the target coordinates.
However, this argument is not persuasive because it fails to consider that the term concentratedly is a term of degree that is not defined the specification and thus fails to limit the claim, as discussed in the 112(b) rejections above.
Regarding claim 8, Applicant presents an argument contending that Brunhuber does not teach the feature of an incliner that inclines the head unit and the base by a same angle in a same direction with no change in an angle between an injection line of the base material injection device and an upper surface of the base by using the head actuator and the base actuator.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745